Citation Nr: 0029400	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-27 394	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with plantar fasciitis, currently evaluated as 50 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 13, 1992 to 
November 10, 1992.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  

The case was previously before the Board in August 1997, at 
which time it was returned to the RO for additional 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for bilateral pes planus with plantar fasciitis, and the 
disability has not been shown to cause marked interference 
with employment, necessitate frequent periods of 
hospitalization or otherwise render impractical the 
application of the regular schedular standards.  

2.  Service connection is currently in effect for bilateral 
pes planus with plantar fasciitis, evaluated as 50 percent 
disabling, and osteoarthritis of the bilateral subtalar 
joints, evaluated as 10 percent disabling.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5276 (200).

2.  The criteria for a total disability rating based on TDIU 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Pes Planus with Plantar Fasciitis 

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
regard to this issue.  In this regard, treatment records 
pertaining to the veteran's disability have been obtain and 
he has been afforded more than one VA examination to assess 
the severity of his bilateral foot disability.  Also the 
veteran's Vocational Rehabilitation file has been obtained 
and he offered testimony at a hearing.  The Board is not 
aware of any additional pertinent evidence that is available 
for consideration in connection with this claim.

The Board notes that the examiner who provided the February 
1998 compensation examination has also been the veteran's 
treating physician since 1992.  Although, he did not 
expressly indicate whether he reviewed the claims file, the 
Board is satisfied that because he has afforded treatment 
over the years that, whether or not he had reviewed the file, 
he has had a comprehensive picture of the disability at issue 
and can render an informed opinion as to the degree of 
impairment.  Moreover, the synopsis of treatment he provided, 
for all intents and purposes, achieves a complete medical 
treatment history.  Thus, the Board considers the objectives 
of the REMAND to have been satisfied without any prejudice to 
the veteran.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record that 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the veteran's 
disability at issue.  

A review of the record indicates that the veteran has had a 
long history of foot problems, which preceded service and led 
to his discharge after a brief military tour.  After a 
comprehensive review of the record, the Board is of the 
opinion that the medical representation of this disability 
for the pertinent period is fairly summarized by the VA 
medical opinion memorandum dated in December 1996 and the 
report dated in February 1998.  

In December 1996, the veteran complained of pain in the 
arches into the legs bilaterally.  The examiner noted prior 
treatment included rest, insoles, physical therapy and light 
duty.  He used crutches to ambulate and then had an orthoses 
for 4 years.  Walking boot cast and casting had not been 
helpful.  He did not take medication for the pain.  Swelled 
was reported with standing and walking.  Rheumatoid work-up 
was negative.  X-rays and CT revealed pes planus deformity, 
mild talo-navicular joint space narrowing.  There was no 
edema or varicosities.  Temperature was within normal limits.  
Light touch sensation was grossly intact.  There was no 
tenderness along the course of the posterior tibialis tendon 
course.  There was medial arch pain with resistance to 
inversion.  There was no pain on range of motion except for 
end range.  There was no Achilles tenderness.  He had severe 
painful pes planus deformity bilaterally.  He was able to 
squat with difficulty due to pain.  There were no signs of 
degenerative arthritis in the feet.  There were grossly no 
deformities on non weight bearing.  Weight bearing 
radiographs revealed severe pes planus alignment deformities.  
Diagnosis was recalcitrant bilateral pes planus with plantar 
fasciitis.  Pain considerably limits activity.  The examiner 
suspected exaggeration of symptomatology either conscious or 
emotional due to severity and recalcitrant response to 
therapy.    

The veteran was afforded another examination in February 
1998. The left foot showed very low flattened arch, prominent 
abductor halluces muscle belly, slight abduction of the 
forefoot.  Noted too was swelling within the arch area as 
well as around the heel area.  Moderately tight heel cord was 
present.  There were no calluses on the bottom of the feet.  
Digits were rectus.  Skin integumentary system was intact.  
Right foot showed identical findings with slightly less 
hypertrophy of the abductor halluces muscle belly and also 
showed more swelling within the sinus tarsi region than on 
the left foot.  There was also tightness of the heel cord 
there.  Left foot inversion eversion of sub-talar joint 
reveals 20 degrees inversion available, 10 degrees of 
eversion.  Mid tarsal joint shows 20 degrees range of motion 
towards forefoot varus, full pronation revealed 1 degree of 
eversion.  Right foot shows equal range of motion.  Passive 
range of motion was painful, active range of motion was equal 
to passive but showed considerable pain and guarding with 
resistance.  Muscle power was +5/5 dorsiflexion and plantar 
flexion, +4/5 in inversion and eversion.  Sub-talar joint 
range of motion was painful on full supination, and full 
pronation with some tenderness in the mid-portion.  There was 
point tenderness noted too at the talonavicular joint, the 
posterior facet also seems to be somewhat tender.  Mid tarsal 
joint range of motion was tender on full pronation, slightly 
less so on full supination.  Range of motion was not 
additionally limited by fatigue or weakness, on evaluation 
range of motion is actually slightly greater towards 
pronation than it was without.  Noticed too was loss of 
integrity of the posterior tibial tendon muscle during these 
activities as though arch slowly collapsed.  

The veteran ambulated with a cane. He had difficulty arising 
from chair.  He had a slow shuffling type of gait.  At heel 
strike sub-talar joint was slightly supinated, as weight 
bearing progressed forefoot varus brings calcaneus into 
approximately 2 degrees to 3 degrees valgus.  There was 
significant collapse than at sub-talar joint as well as the 
midtarsal joints bilaterally.  As walking continued abductor 
halluces muscle belly becomes larger, there is more pain in 
the upper calves and into the thighs.  The veteran was unable 
to rise on toes and heels, which the examiner felt more than 
likely was due to pain.  He had difficulty standing, presents 
stooped and on the outside edges of his feet.  Squatting was 
accomplished with difficulty, supination on forced supination 
with digital manipulation can achieve rectus rear foot with a 
forefoot varus component, pronation was quite painful and can 
bring the forefoot to the ground.  The examiner felt pes 
planus could not be active or passively corrected.  Weight 
bearing/non-weight bearing alignment of the Achilles tendon 
was central to the posterior calcaneus, on weight bearing it 
did shift laterally with further valgus of the heel.  
Achilles tendon alignment could be corrected by manipulation 
especially with sub-talar joint supination and support.  
Valgus can be corrected by manipulation only if forefoot is 
held up approximately -4 degrees.  Mid foot alignment could 
not be corrected, mid-tarsal joint pronation showed a break 
within the mid-tarsal joint.  X-rays taken 2-10-98 revealed 
very high talo-calcaneal angle on the AP view, rectus 
forefoot, minimal arthritic changes within the mid-tarsal 
joints as well as the metatarsal cuneiform joints.  Lateral 
view bilaterally showed extremely low arched foot, talar 
declination is high, calcaneal inclination angle is extremely 
low.  There also appeared to be some slight changes at the 
posterior facet of the sub-talar joint with the right 
evidently worse than the left.  Ankle joint appeared normal.  
There was also a navicular cuneiform sag noted.  Sesamoid 
positions in both views appeared to be normal, lateral view 
of the left does showed a slight hammering of the 2nd toe.  
Other tests and views were not present at this examination.  
Diagnoses was Pes planovalgus deformity bilaterally; Possible 
sub-talar joint arthritis; and Posterior tibial tendon 
dysfunction bilaterally.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  See 38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  See 38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  See 
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.  Both limitation of motion and pain are 
necessarily regarded as constituents of a disability.  See 38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The present level of disability is of 
primary concern where service connection has been established 
and an increase in the disability rating is at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

The veteran's bilateral foot disability has been rated under 
the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5276.  
Under that Code, the currently assigned disability evaluation 
of 50 percent represents the maximum evaluation under that 
Diagnostic Code or any other Diagnostic Code pertaining to 
the feet.  The Board also observes that the United States 
Court of Appeals for Veterans Claims has held that Diagnostic 
Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has 
considered whether an increased evaluation could be assigned 
for the veteran's bilateral flatfoot disorder on the basis of 
functional loss due to objective evidence of pain.  However, 
sections 4.40 and 4.45 of the C.F.R., as interpreted in 
DeLuca are inapplicable to the facts of the present case, 
because Diagnostic Code 5276 is not predicated on loss of 
range of motion.  Further, Diagnostic Code 5276 specifically 
contemplates disability due to pain.  Moreover, the Board 
observes that the veteran has been assigned a separate 10 
percent evaluation for osteoarthritis of the subtalar joints.  
As such, a higher evaluation for this disability would, of 
necessity, be based on factors that render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2000).  These factors include, but 
are not limited to, marked interference with employment or a 
showing that the veteran's bilateral foot disability had 
necessitated frequent periods of hospitalization.  

However, there is no competent evidence of record which 
indicates that the veteran's bilateral pes planus with 
plantar fasciitis has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  While examiners have remarked that his 
disability precludes employment where the veteran was 
required to stand or use his feet for long periods, sedentary 
employment was not precluded.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  
Accordingly, the Board concludes that an evaluation in excess 
of 50 percent for bilateral pes planus with plantar fasciitis 
is not warranted.

Total Rating

As indicated above in connection with the veteran's claim for 
an increased evaluation, and for the same reasons stated, the 
Board finds that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for bilateral pes 
planus with plantar fasciitis, evaluated a 50 percent 
disabling and osteoarthritis of the bilateral subtalar 
joints, evaluated as 10 percent disabling.  

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in December 
1994, he has a high school education and experience as a 
cook, as a custodial worker and a farm worker.  Records 
demonstrate that he was last employed as a poultry laborer in 
December 1996.

A career assessment inventory was afforded in June 1994, in 
which the veteran achieved high scores in mechanical/fixing, 
manual/skill trades, and clerical clerking.  He scored in the 
average range on all other basic interest areas.  At a June 
1994 career counseling session, he reported that he knew that 
he needed to move to a different area of Minnesota in order 
to find suitable employment that would accommodate his 
disability.  He reported interest in computers and expressed 
a desire to take courses in computer science.  Educational 
opportunities were explored and the veteran was to have 
visited job placement offices.  Career exploration was to 
have resumed in September 1994, but in August 1994 the 
veteran contacted the counseling office and indicated that he 
would be undergoing surgery necessitating a long recuperation 
and declined further counseling help.  The case was closed.  

According to a social work assessment, the veteran had 
experience as a short order cook with Hardees for six months 
after high school.  He tried to enlist in the Navy but was 
turned away because of his flat feet.  Several attempts to 
get a waiver were unsuccessful.  Nevertheless, he entered the 
Marines in October 1992 and was discharges one month later.  
He reported that his feet could not take the drilling and 
marching.  After service, he worked in a variety of areas at 
odd jobs and short-term employment.  He never held anything 
for three days or so.  He reported that his feet were always 
painful.  He was not taking any medication but would use a 
tens unit as needed.  He told the social worker that he tried 
going to truck driver school in 1996 but he couldn't stand 
up.  He went home to rest his feet and couldn't go back to 
school.  He also reported that he wasn't interested in 
surgery as it would necessitate prolonged recuperation.  He 
reportedly gave up looking for employment in 1997

The examiner who performed the February 1998 examination 
provided a supplemental statement in December 1999 to the 
effect that the veteran's foot condition would not permit 
performance of any type of employment where he is required to 
stand for long periods or operate machinery with his feet or 
where he was required to do walking.

It is not disputed that the nature of the veteran's foot 
disability for all intents and purposes precludes employment 
where he was required to be on his feet or that required him 
to use his feet.  The Board has thoroughly reviewed the 
evidence of record, as described in pertinent part above.  
However, the Board finds no medical or other evidence of 
record that the veteran is unemployable in a sedentary 
capacity due to his service-connected disabilities.  
Furthermore, the Board emphasizes that difficulty in 
obtaining or retaining employment is not the standard; 
rather, it must be shown that the veteran's service-connected 
disabilities preclude all forms of substantially gainful 
employment, consistent with his educational and vocational 
history.  Preclusion of all forms of employment is not shown 
here by persuasive evidence, notably the high school 
education, results of vocational career assessment and the 
opportunity for vocational training.  Nor has the veteran 
demonstrated that he has such an unusual disability picture, 
in that there is no evidence of frequent hospitalizations or 
extensive treatment records for the claimed disabilities.  In 
short, there is simply no persuasive evidence of record that 
supports the veteran's claim that he is unemployable by 
virtue of his service-connected disabilities.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

An evaluation in excess of 50 percent for bilateral pes 
planus with plantar fasciitis is denied. 

A total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities is denied. 



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


